Citation Nr: 0603260	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung condition, to 
include silicosis due to exposure to silica dust in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas, in June 2003, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in August 
2004, a transcript of which is on record.

The Board notes that the current appeal consists of the 
veteran's claim of entitlement to service connection for 
interstitial fibrosis and silicosis, a specific disability 
that was not considered by the RO in the prior final denial 
for pneumonia and emphysema.  Thus, such is appropriately 
viewed as an initial claim.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

A partial social security record was submitted by the veteran 
in 2001.  Furthermore, a note on the veteran's May 2002 
pension application indicates the veteran is receiving an 
award of benefits from Social Security.  There is no 
indication in the veteran's claims file that the RO attempted 
to obtain the veteran's records from Social Security 
Administration (SSA).  The SSA determination record addresses 
a denial of disability for a lung condition.  The issue in 
this case involves a lung condition, so these records are 
potentially relevant.  The Court has long held that the duty 
to assist includes requesting information and records from 
the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight);  Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

Moreover, the aforementioned record contains internal 
references to VA medical reports and two specific private 
examination reports from May and June 2001.  Full compliance 
with the duty to assist includes VA's assistance in obtaining 
relevant records when the veteran has provided concrete data 
as to time, place and identity of the health care provider.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. § 
5103A (West 2002).

In addition, it appears that the veteran receives routine 
medical treatment at a VA medical center.  On remand, VA 
treatment records from the Houston VA Medical Center, to 
include the associated outpatient clinic, should be 
requested.

As mentioned in the introduction, the veteran's silicosis 
claim is properly viewed as a new claim.  However, the 
veteran's symptoms and contentions overlap with those from 
the previously adjudicated pneumonia and emphysema claim.  
The Board notes that proper de novo review of the instant 
claim requires a review of any evidence of record that may 
have a bearing on the outcome of this adjudication, to 
include evidence of pneumonia or other lung related 
conditions and symptoms.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the veteran's 
records from the Social Security 
Administration and associate them with 
the claims file.

2.  The RO should then review the Social 
Security Administration records to 
ensure that efforts are made to 
associate any available referenced VA or 
private medical reports with the claims 
file, to include the May 2001 reports of 
Donald Gibson, M.D. and the June 2001 
report from Memorial Herman Southeast 
Hospital.

3.  The RO should then obtain VA medical 
records from the VA facility in Houston 
from December 2003, when the last 
Statement of the Case (SOC) was issued, 
to the present.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
entire claims file de novo.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


